[tlogo1.jpg] Cytomedix, Inc.

209 Perry Parkway, Suite 7 Gaithersburg, MD 20877

Ph: (240) 499-2680 Fax: (240) 499-2690

www.cytomedix.com

 

March 30, 2013

 

Steven A. Shallcross

11020 Lance Lane

Oakton, VA 22124

 

Re:Cytomedix, Inc. (the “Company”) – Employment Letter

 

Dear Steven:

 

On behalf of the Company, I am pleased to offer you the position of Executive
Vice President, Chief Financial Officer, Secretary and Treasurer of the Company
and the following compensation and other benefits on the terms and conditions
set forth in this letter of Agreement and Exhibit A attached hereto and
incorporated herein (the “Agreement”).

 

Subject to the terms and conditions herein, the Company agrees to employ you as
Executive Vice President, Chief Financial Officer, Secretary and Treasurer,
based in and around the Gaithersburg, MD area. By your acceptance of this
Agreement, you accept employment in those capacities commencing as of May 10,
2013 (the “Effective Date”). In those capacities, you shall report to the
Company’s Chief Executive Officer and shall have such reporting relationships to
the Audit Committee and the Board of Directors as are required by and set forth
in the Company’s Bylaws, and rules and regulations applicable to the Company.
You shall have the powers, responsibilities, restrictions and authorities as are
assigned to you by the Chief Executive Officer and/or the Board of Directors and
shall devote your full working time and efforts to the best of your ability,
experience and talent to the performance of services, duties and
responsibilities as the Company’s Executive Vice President, Chief Financial
Officer, Secretary and Treasurer.

 

You also agree to provide the services set forth hereunder on a full-time basis
and to devote all necessary time and attention to the furtherance of the
business and interests of the Company, and to perform your duties set forth
herein diligently and promptly for the benefit of Company, strictly and
faithfully upholding the Company's policies. During your employment hereunder,
you shall not, without prior written consent of the Board, undertake or accept
any other additional paid or unpaid employment, occupation or services as a
consultant or otherwise, or engage in or be associated with, directly or
indirectly, any other businesses, duties or pursuits, including without
limitation, any academic occupation except for strictly de minimis
non-commercial or non-business activities, which do not affect the adequate
performance of your obligations hereunder. Notwithstanding the above, you may
serve on outside public or private company boards. The Company acknowledges that
any current outside activities have been disclosed.

 

You agree to comply with all personnel policies and procedures of the Company as
the same now exist or may be hereafter implemented by the Company from time to
time, including those policies contained in the Company’s employee manual or
handbook which sets forth policies and procedures generally for employees of the
Company to the extent not inconsistent with this Agreement.

 

 

 

 

Shallcross, Steven

Letter of Employment

March 30, 2013

 

Your term of employment shall commence as of the Effective Date and continue
until terminated by you or by the Company in accordance with the notice
provisions provided herein. Your employment with the Company will be “at will”
and shall not be for any specific term and may be terminated by you or the
Company at any time.

 

You shall receive a base salary (“Base Salary”) at the rate of $290,000 per
annum during the term of your employment. The Board shall review your annual
Base Salary for potential increase each year. Any increase in Base Salary which
has been approved by the Board shall constitute “Base Salary” hereunder. Base
Salary shall be payable in accordance with the ordinary payroll practices of the
Company. Payment of all compensation hereunder shall be subject to customary
withholding tax and other employment taxes as may be required under applicable
rules and regulations.

 

In the event your employment hereunder is terminated by the Company without
Cause, as defined herein, for any reason and in the Company’s sole and absolute
discretion, you shall be entitled to receive and the Company shall pay you an
amount equal to the one half (1/2) of your Base Salary at an annual rate in
effect immediately prior to the date of the termination of your employment) on
the same schedule and in the same manner as such payments would have been made
in the absence of your termination, for a period of six (6) months, and medical
and dental benefits for a period of twelve (12) months, provided you execute a
release of claims customary in connection with terminations of this nature. For
purposes of this Agreement, “Cause” shall mean: (i) the conviction of employee
of a crime involving an act or acts of dishonesty, fraud or moral turpitude by
the employee, which act or acts constitute a felony (including the unauthorized
disclosure of confidential or proprietary material information of Company or an
affiliate); (ii) refused without proper reason to perform the duties and
responsibilities required of him hereunder: or (iii) willfully engaged in
conduct that is, in the Board's determination, materially injurious to Company
or its affiliates (monetarily or otherwise). A determination that Cause exists
as defined in clauses (i), (ii), or (iii) above of the preceding sentence shall
be made by at least a majority of the members of the Board of Directors.
Furthermore, the foregoing events or conditions will not constitute Cause unless
Company provides Employee with written notice of the event or condition and
fifteen (15) days to cure such event or condition (if curable) and the event or
condition is not cured within such 15-day period.

 

In the event your employment hereunder is terminated by the Company with Cause,
the Company shall pay all amounts then due to you under the Base Salary and the
Annual Bonus provisions of this Agreement for any portion of the payroll period
worked and/or any amounts earned but for which payment had not yet been made up
to the date of termination, any unreimbursed business expenses and any amounts
to which you are entitled under the Company’s benefit plans in accordance with
their terms, and, then the Company shall have no further obligations to you
under this Agreement.

 

In the event of your termination of employment with the Company by you during a
period of twelve (12) months following a “Change in Control”, as defined herein,
you shall be entitled to receive and the Company shall pay you an amount equal
to 100% of your Base Salary at an annual rate in effect immediately prior to the
date of the termination of your employment on the same schedule and in the same
manner as such payments would have been made in the absence of your termination,
and medical and denial benefits for a period of twelve (12) months. In addition,
in the event of your termination for Change in Control, any unvested grants
under the Company's Long-Term Incentive Plan, or any successor plan thereto,
shall immediately become vested and non-forfeitable. For purposes of this
Agreement, “Change in Control” shall mean the occurrence of any of the following
circumstances after the date hereof: (i) any “person” (as such term is used in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934 (“Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation or other entity owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, shall have become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding voting securities; (ii)
the Company is a parry to a merger, consolidation, share exchange, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Company’s Board of Directors (“Board”) in office immediately
prior to such transaction or event constitute less than a majority of the Board
thereafter; or (iii) during any twelve (12) month period, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new director whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board.

 

 

 

 

Shallcross, Steven

Letter of Employment

March 30, 2013

 

Upon the conclusion of each Fiscal Year during the term of your employment,
provided that the applicable Evaluation Criteria, as defined herein, has been
attained, you shall be entitled to receive an annual bonus in the amount of 40%
of your Base Salary for the Fiscal Year for which the annual bonus is to be
determined (the “Annual Bonus”). The “Fiscal Year” is the period beginning on
each January 1 and ending on the following December 31. In order for you to
receive the Annual Bonus, the Evaluation Criteria as established by the
Compensation Committee of the Board of Directors, in consultation with the
Company's Chief Executive Officer, for each respective Fiscal Year must be
satisfied, such that the 80% portion of the Annual Bonus, if any, shall be based
upon the corporate financial performance during any given fiscal year as
determined and set forth by the Board of Directors and the remaining 20% - upon
your individual performance goals. The Annual Bonus, if any, shall be paid to
you in a lump sum, cash amount, during the ninety (90) day period following the
end of the Fiscal Year to which the Annual Bonus relates. If, before the end of
a Fiscal Year, your employment with the Company is terminated by the Company
without cause, you shall be entitled to receive a pro rata portion of the Annual
Bonus that would have been earned, if any, if you had remained employed until
the last day of the Fiscal Year, such pro rata portion to be determined based
upon the date of your termination of employment. If your employment with the
Company is terminated for any other reason before the end of a Fiscal Year, you
will not have any right to receive an Annual Bonus, or any portion thereof, for
such Fiscal Year.

 

Immediately upon execution of this Agreement, you shall receive options under
the Company’s Long Term Incentive Plan to purchase 600,000 shares of the
Company’s common stock (the “Option Award”) at an exercise price equal to the
closing sale price of the common stock on the date the Company and you execute
this Employment Letter. The options shall vest in equal installments of 200,000
options at each 12 month anniversary of the Board of Director’s approval of the
Option Award, i.e. 200,000 options to vest on March 30, 2014, 200,000 options -
on March 30, 2015 and the remaining 200,000 options - on March 30. 2016, with
any subsequent annual grants to be determined by the Board of Directors in its
sole discretion. The Option Award shall be evidenced by a separate agreement
between the Company and you, in form substantially similar to that presently
used by the Company, the terms of which will exclusively govern the Option
Award.

 

The Company shall pay or reimburse all reasonable travel and entertainment
expenses incurred by you in connection with the performance of your duties under
this Agreement, including such travel as may be required or appropriate in your
discretion, consistent with duly approved Company budgets, to fulfill the
responsibilities of your office, all in accordance with such policies and
procedures as the Company may from time to time establish for senior officers
and as required to preserve any deductions for federal income taxation purposes
to which the Company may be entitled and subject to the Company’s normal
requirements with respect to reporting and documentation of such expenses.

 

You will be eligible for medical, dental, life, and disability insurance,
participation in the Company’s 401 (k) plan, and other benefits available to all
full-time employees, subject to any applicable length of employment
requirements. You will also be entitled to four (4) weeks per each calendar year
of paid vacation in each calendar year, which may be taken at such times as are
consistent with your responsibilities hereunder.

 

 

 

  

Shallcross, Steven

Letter of Employment

March 30, 2013

 

This Agreement, including the attached Exhibit A, contains the entire
understanding among the parties hereto and supersedes in all respects any prior
or other agreement or understanding among the parties with respect to your
employment. If any provision of this Agreement shall be declared to be invalid
or unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

 

You hereby represent and warrant to the Company that to the best of your
knowledge: (i) the execution, delivery and performance of this Agreement by you
do not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which you are a
party or by which you are bound, (ii) you are not a party to or bound by any
employment agreement, non-compete agreement or confidentiality agreement with
any other person or entity and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of you, enforceable in accordance with its terms. You hereby
acknowledge and represent that you fully understand the terms and conditions
contained herein.

 

Each party hereto shall be solely responsible for any and all legal fees
incurred by him or it in connection with this Agreement, including the
enforcement of this Agreement. This Agreement may only be amended by written
agreement of the parties hereto.

 

This Agreement shall be governed by and construed under the laws of the State of
Delaware.

 

By your signature below, you agree that this Agreement, including Exhibit A,
shall be binding upon and inure to the benefit of your heirs and representatives
and the assigns and successors of the Company, but neither this Agreement nor
any rights or obligations hereunder shall be assignable or otherwise subject to
hypothecation by you or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise) to the
stock, assets or business of the Company.

 

*****************************

 

  Very truly yours,      



CYTOMEDIX, INC.

      /s/ Martin P. Rosendale   By:        Martin P. Rosendale, CEO   Date:
    3-30-2013

 

I have read and hereby accept the terms of this Agreement.

 

/s/ Steven Shallcross   Steven Shallcross       Date: 3/30/13  

 

 

 

 

Exhibit A

 

Addendum to the Employment Letter

 

In connection with the Agreement, Mr. Steven Shallcross (“Employee”) hereby
agrees as follows:

 

(a)             Confidentiality. The parties hereto recognize that a major need
of the Company is to preserve its specialized knowledge, trade secrets, and
confidential information. The strength and good will of the Company is derived
from the specialized knowledge, trade secrets, and confidential information
generated from experience with the activities undertaken by the Company and its
affiliates. The disclosure of this information and knowledge to competitors
would be beneficial to them and detrimental to the Company, as would the
disclosure of information about the marketing practices, pricing practices,
costs, profit margins, design specifications, analytical techniques, and similar
items of the Company and its affiliates. The Employee acknowledges that the
proprietary information, observations and data that will be obtained by him
while employed by the Company concerning the business or affairs of the Company
are the property of the Company. By reason of him being a senior executive of
the Company, the Executive has or will have access to, and has obtained or will
obtain, specialized knowledge, trade secrets and confidential information about
the Company’s operations and the operations of its subsidiaries, which
operations extend throughout the United States. Employee shall not. without the
prior written consent of the Company, use, divulge, disclose or make accessible
to any other person, firm, partnership, corporation or other entity any
Confidential Information (as defined below) pertaining to the business of the
Company or any of its affiliates, except (i) while employed by the Company, in
the business of and for the benefit of the Company, or (ii) when required to do
so by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company, or by any administrative
body or legislative body (including a committee thereof) with jurisdiction to
order Employee to divulge, disclose or make accessible such information. For
purposes of this Exhibit A, "Confidential Information" shall mean non-public
information concerning the financial data, strategic business plans, product
development (or other proprietary product data), customer lists, marketing plans
and other non-public, proprietary and confidential information of the Company or
its affiliates (hereinafter referred to as the “Protected Group”) or the
Company's existing or potential customers. Confidential Information does not
include information which: (i) becomes generally available to the public, unless
said Confidential Information was disclosed in violation of a confidentiality
agreement; or (ii) becomes available to Executive on a non-confidential basis
from a source other than the Company or its agents, provided that such source is
not bound by a confidentiality agreement with the Company.

 

(b)             Non -competition. During the period of Employee's employment
hereunder and twelve (12) months thereafter (“Non-Competition Period”), the
Employee shall not. within any state or foreign jurisdiction in which the
Company or any subsidiary of the Company is then providing services or products
or marketing its services or products (or engaged in active discussions to
provide such services), or within a 50-mile radius of any such state or foreign
jurisdiction, directly or indirectly own any interest in. manage, control,
participate in. consult with, render services for. or in any manner engage in
any Business Engaged In by the Company, as defined herein, (unless the Board
shall have authorized such activity and the Company shall have consented thereto
in writing). The term “Business Engaged In by the Company" shall mean any person
or entity engaged in (i) the use of products or technology similar to the
Company’s platelet rich plasma platform technology, including the Angel® Whole
Blood Separation System and the AutoloGelTM System as well as the ALDH bright
cell-based therapies, (ii) any use of products or technology competitive with
those which the Company is actively developing during the Term, or (iii) the
direct competition with either (i) or (ii) above. Investments in less than 5% of
the outstanding securities of any class of a corporation subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended, shall not be prohibited by this Section.

 

 

 

 

Shallcross, Steven 

Letter of Employment

March 30, 2013

 

Employee and the Company agree that this covenant not to compete is a reasonable
covenant under the circumstances, and further agree that if in the opinion of
any court of competent jurisdiction such restraint is not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
modified. Employee agrees that any breach of the covenants contained in this
Exhibit A would irreparably injure the Company. Accordingly, Employee agrees
that the Company may, in addition to pursuing any other remedies it or they may
have in law or in equity, cease making any payments otherwise required by this
Agreement and obtain an injunction against Employee from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Employee.

 

(c)             Non-disparagement. Employee agrees that he will not, directly or
indirectly, individually or in concert with others, engage in any conduct or
make any statement that is likely to have the effect of undermining or
disparaging the reputation of the Company or any member of the Protected Group,
or their good will, products, or business opportunities, or that is likely to
have the effect of undermining or disparaging the reputation of any officer,
director, agent, representative or employee, past or present, of the Company or
any member of the Protected Group. The Company agrees that it shall not,
directly or indirectly, engage in any conduct or make any statement that is
likely to have the effect of undermining or disparaging the reputation of
Employee.

 

(d)             Non-solicitation. Employee agrees that for the term of his
employment with the Company and for the period of twelve (12) months after the
termination of Employee’s employment with the Company, he shall not, except with
the prior written consent of the Company signed by the CEO, solicit, any persons
or entities who are members of the Company as of the date of this Agreement or
any persons or entities who hereafter become members of the Company.

 

I have read and hereby accept the terms of this Exhibit A.

 

/s/ Steven Shallcross   Steven Shallcross       Date: 3/30/13  

 

 

 

